     Case 1:21-cv-00616-DAD-EPG Document 11 Filed 06/14/21 Page 1 of 4


 1   Nathan V. Okelberry (SBN 266596)
        E-Mail: nokelberry@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 3   Los Angeles, California 90071
     Telephone: (213) 330-4500
 4   Facsimile: (213) 330-4501

 5   Attorneys for Defendants
     BEST DEAL FOOD COMPANY, INC., and SANDERS
 6   CONSTRUCTION COMPANY

 7

 8                             UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10

11   DARREN GILBERT,                            Case No: 1:21-cv-00616-DAD-EPG

12                       Plaintiff,             STIPULATION TO VACATE AND SET
                                                ASIDE CLERK’S ENTRY OF DEFAULT
13           v.                                 AGAINST DEFENDANTS AND ORDER
                                                THEREON
14   BEST DEAL FOOD COMPANY, INC.
     dba COST LESS FOODS; SANDERS
15   CONSTRUCTION COMPANY, a
     California general partnership,            Complaint Filed: April 13, 2021
16                                              Trial Date:      None
                         Defendants.
17

18

19

20

21

22

23

24

25

26
27

28
                                                              Case No. 1:21-cv-00616-DAD-EPG
                      STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT
     FP 40681794.1
     Case 1:21-cv-00616-DAD-EPG Document 11 Filed 06/14/21 Page 2 of 4


 1           TO THE COURT AND ALL INTERESTED PARTIES AND THEIR COUNSEL OF

 2   RECORD:

 3           Plaintiff DARREN GILBERT (“Plaintiff”) and Defendants BEST DEAL FOOD

 4   COMPANY, INC. and SANDERS CONSTRUCTION COMPANY (“Defendants”) hereby

 5   stipulate to vacate and set aside the Clerks Entry of Default entered on May 21, 2021 (Dkt. 7)

 6   and May 25, 2021 (Dkt. 9) as to Defendants.

 7                                            RECITALS

 8           WHEREAS on April 13, 2021, Plaintiff filed his Complaint, alleging Defendants

 9   violated the Americans with Disabilities Act and the California Unruh Civil Rights Act (Civ.

10   Code § 51) in connection with a certain property/grocery market Defendants either operate and/or

11   own;

12           WHEREAS Plaintiff contends he served Defendants’ Agents via substituted service, and

13   Defendants deny being served;

14           WHEREAS the Clerk entered default against Defendants on May 21, 2021 (Dkt. 7) and

15   May 25, 2021 (Dkt. 9);

16           WHEREAS subsequent to the entry of the default, counsel for Plaintiff and Defendant

17   met and conferred on a potential motion to set aside the default and agreed to stipulate to set

18   aside the default; and

19           IT IS HEREBY STIPULATED by and between Plaintiff and Defendants that the Clerks

20   Entry of Default entered on May 21, 2021 (Dkt. 7) and May 25, 2021 (Dkt. 9) as to Defendants

21   be vacated and set aside, and that Defendants shall file a responsive pleading within twenty-one

22   (21) days of this stipulation.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
                         STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT
     FP 40681794.1
     Case 1:21-cv-00616-DAD-EPG Document 11 Filed 06/14/21 Page 3 of 4


 1           GOOD CAUSE exists for the stipulated relief as Defendants seek to have the default set

 2   aside within less than 30 days after the default was entered. It is in the interest of justice to set

 3   aside defaults so that cases may be decided on their merits, particularly when doing so can be

 4   done through stipulation, rather than expending unnecessary court and party resources in

 5   unopposed motions.

 6   IT IS SO STIPULATED.

 7   DATE: June 7, 2021                           FISHER & PHILLIPS LLP
 8
                                                  /s/ Nathan V. Okelberry
 9
                                            By:
10                                                Nathan V. Okelberry
                                                  Attorneys for Defendants
11                                                BEST DEAL FOOD COMPANY, INC., and
                                                  SANDERS CONSTRUCTION COMPANY
12

13
     DATE: June 7, 2021                           MOORE LAW FIRM, P.C.
14

15                                                /s/ Tanya E. Moore
16                                          By:
                                                  Tanya E. Moore
17                                                Attorney for Plaintiff
                                                  DARREN GILBERT
18

19
20

21

22

23

24

25

26
27

28
                                                       2
                         STIPULATION TO SET ASIDE CLERK’S ENTRY OF DEFAULT
     FP 40681794.1
     Case 1:21-cv-00616-DAD-EPG Document 11 Filed 06/14/21 Page 4 of 4


 1                                                ORDER

 2           Pursuant to the parties’ stipulation (ECF No. 10), IT IS HEREBY ORDERED that:

 3           1. The Clerk’s entry of default against Defendants Best Deal Food Company, Inc. and

 4                Sanders Construction Company (ECF Nos. 7, 9) is set aside; and

 5           2. Defendants Best Deal Food Company, Inc. and Sanders Construction Company shall
                  file a responsive pleading within twenty-one days of entry of this order.
 6

 7
     IT IS SO ORDERED.
 8

 9       Dated:      June 14, 2021                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      1
     FP 40681794.1
